DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            STATE OF FLORIDA,
                                Appellant,

                                        v.

                        CHRISTOPHE A. CREMERS,
                               Appellee.

                                No. 4D19-3723

                                [March 3, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Gary L. Sweet, Judge; L.T. Case No. 562016CF002993A.

   Ashley Moody, Attorney General, Tallahassee, and Paul Patti, III,
Assistant Attorney General, West Palm Beach, for appellant.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellee.

PER CURIAM.

   The State appeals an order entered pursuant to Florida Rule of Criminal
Procedure 3.800(b)(2) on defendant’s motion to correct his sentence
reducing the costs of prosecution assessed from $200 to $100. 1 On
appeal, the defendant concedes error, because he admits he made no
objection at sentencing to the imposition of these costs. Pursuant to
section 938.27(8), Florida Statutes, a court shall impose $100 as the costs


1 Defendant filed an appeal and then filed a motion to correct a sentencing error
(the prosecution costs) pursuant to Florida Rule of Criminal Procedure
3.800(b)(2). The State then cross-appealed the judge’s ruling granting relief. The
defendant then voluntarily dismissed his appeal. Section 924.07, Florida
Statutes, and Florida Rule of Appellate Procedure 9.140 set forth what matters
may be appealed by the State. Section 924.07(1)(d) permits the State to appeal
a question of law when the defendant appeals, and permits the State appeal to
continue even when the defendant dismisses the appeal. Because the parties
have stipulated that there was a lack of preservation of the cost issue at
sentencing, they stipulated to the facts, and the issue presented in this case is
one of law.
of prosecution for a felony and may impose a greater amount upon
sufficient proof of such costs. However, an objection to the sufficiency of
the proof must be made contemporaneously with the assessment of costs.
Because the proper documentation of the costs of prosecution is an
evidentiary error in the sentencing process, it cannot be preserved through
a rule 3.800(b)(2) motion. See Rivera v. State, 34 So. 3d 207 (Fla. 2d DCA
2010); see also Mapp v. State, 71 So. 3d 776 (Fla. 2011) (finding that
insufficiency of the evidence at a restitution hearing is not cognizable
under rule 3.800(b)). Therefore, the court erred in granting relief. We
reverse and remand for reinstatement of the original judgment for costs
including $200 in prosecution costs.

   Reversed and remanded.

WARNER, MAY and ARTAU, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2